FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 February 28, 2014 Filed Via EDGAR (CIK #0000809707) Securities and Exchange Commission treet NE Washington, D.C. 20549 RE: Franklin Investors Securities Trust (Registrant) File Nos. 033-11444 and 811-04986 Ladies and Gentlemen: On behalf of above-referenced Registrant and pursuant to Rule 477(a) under the Securities Act of 1933, as amended (1933 Act), we desire to withdraw, and hereby request that the Commission withdraw, Post-Effective Amendment No. 62 to the Registrant's Registration Statement on Form N-1A filed with the Commission on February 28, 2014 at 1:03 p.m. Eastern time pursuant to Rule 485(b) under 1933 Act (Accession No. 0001379491-14-000209) (Amendment). No securities were sold in connection with the offering. Therefore, the Registrant respectfully submits this application for withdrawal of Registrant’s Amendment (Accession No. 0001379491-14-000209) filed under the EDGAR submission type 485B. Please direct any inquiries regarding this filing to Bruce Bohan at 650-312-3504. Sincerely, Franklin Investors Securities Trust /s/KAREN L. SKIDMORE Karen L. Skidmore Vice President and Secretary KLS/dac
